14 N.Y.3d 858 (2010)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. DEXTER WASHINGTON, Appellant,
v.
DAVID F. NAPOLI, as Superintendent of Southport Correctional Facility, Respondent.
SSD 21.
Court of Appeals of New York.
Decided May 4, 2010.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved. In this case, appellant's challenge to his status as a second violent felony offender was decided below on the basis that this claim had already been unsuccessfully litigated and was therefore barred by collateral estoppel.